Exhibit 10.3
Execution Version
GENERAL SECURITY AGREEMENT
This General Security Agreement is made as of January 20, 2010.

TO:   Name: HSBC Bank USA, National Association
Address: 452 Fifth Avenue, New York, New York 10018
Attention: Mr. Bill Edge
Facsimile: (212) 525-6581
E-mail: bill.edge@us.hsbc.com

RECITALS:
A. RGLD GOLD CANADA, INC., a corporation incorporated and existing under the
laws of British Columbia (the “Debtor”) is, or may become, indebted and liable
to HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association organized
under the laws of the United States, as administrative agent (the “Agent”)
pursuant to the terms of that certain Term Loan Facility Agreement, dated as of
January 20, 2010 by and among ROYAL GOLD, INC., a corporation organized and
existing under the laws of the State of Delaware, as a borrower (“Royal Gold”),
ROYAL GOLD CHILE LIMITADA, a Chilean limited liability company, as a guarantor,
HIGH DESERT MINERAL RESOURCES, INC., a corporation organized and existing under
the laws of Delaware, as a guarantor, those additional guarantors from time to
time party thereto, as guarantors, the Agent, as a lender, and those banks and
financial institutions identified as a “Lender” on the signature pages hereto
and such other banks or financial institutions as may from time to time become
parties to this Agreement, as lenders (the “Additional Lenders”) (with each of
the Agent (in its capacity as a lender) and the Additional Lenders individually
referred to therein as a “Lender” and collectively the “Lenders”), the Agent, as
administrative agent for the Lenders hereunder, HSBC SECURITIES (USA) Inc., a
corporation organized under the laws of the United States, as the sole lead
arranger (as amended, modified, extended, renewed, replaced, restated,
supplemented or refinanced from time to time and including any agreement
extending the maturity of, refinancing or restructuring all or any portion of,
the indebtedness under such agreement or any successor agreements, whether or
not with the same Agent, the “Credit Agreement”) or otherwise.
B. To secure the payment and performance of the Secured Liabilities, the Debtor
has agreed to grant to the Agent (for its own benefit and for the benefit of the
other Lenders) the Security Interests in respect of the Collateral in accordance
with the terms of this Agreement.
     For good and valuable consideration, the receipt and adequacy of which are
acknowledged by the Debtor, the Debtor agrees with and in favour of the Agent
(for its own benefit and for the benefit of the other Lenders) as follows:
1. Definitions. In this Agreement capitalized terms used but not otherwise
defined in this Agreement shall have the meanings given to them in the Credit
Agreement, and the following terms have the following meanings:
General Security Agreement

 



--------------------------------------------------------------------------------



 



“Accessions”, “Account”, “Chattel Paper”, “Certificated Security”, “Consumer
Goods”, “Document of Title”, “Equipment”, “Futures Account”, “Futures Contract”,
“Futures Intermediary”, “Goods”, “Instrument”, “Intangible”, “Inventory”,
“Investment Property”, “Money”, “Proceeds”, “Securities Account”, “Securities
Intermediary”, “Security”, “Security Certificate”, “Security Entitlement”, and
“Uncertificated Security” have the meanings given to them in the PPSA.
“Agent” means HSBC BANK USA, National Association, in its capacity as
administrative agent for the lenders under the Credit Agreement, or any
successor administrative agent appointed pursuant to the Credit Agreement..
“Agreement” means this agreement, including the schedules and recitals to this
agreement, as it or they may be amended, supplemented, restated or replaced from
time to time, and the expressions “hereof”, “herein”, “hereto”, “hereunder”,
“hereby” and similar expressions refer to this Agreement and not to any
particular section or other portion of this Agreement.
“Books and Records” means all books, records, files, papers, disks, documents
and other repositories of data recording in any form or medium, evidencing or
relating to the Personal Property of the Debtor which are at any time owned by
the Debtor or to which the Debtor (or any Person on the Debtor’s behalf) has
access.
“Credit Agreement” has the meaning set out in the recitals hereto.
“Collateral” means all of the present and future:

  (a)   undertaking;     (b)   Personal Property (including any Personal
Property that may be described in any schedule to this Agreement or any
schedules, documents or listings that the Debtor may from time to time provide
to the Agent in connection with this Agreement); and     (c)   real property
(including any real property that may be described in any schedule to this
Agreement or any schedules, documents or listings that the Debtor may from time
to time provide to the Agent in connection with this Agreement and including all
fixtures, improvements, buildings and other structures placed, installed or
erected from time to time on any such real property)

of the Debtor (including Books and Records, Contracts, Intellectual Property
Rights and Permits), including all such property in which the Debtor now or in
the future has any right, title or interest whatsoever, whether owned, leased,
licensed, possessed or otherwise held by the Debtor, and all Proceeds thereof,
wherever located.
“Contracts” means all contracts and agreements to which the Debtor is at any
time a party or pursuant to which the Debtor has at any time acquired rights,
and includes (i) all rights of the Debtor to receive money due and to become due
to it in connection with a contract or agreement, (ii) all rights of the Debtor
to damages arising out of, or for breach or default in respect of, a
General Security Agreement

-2-



--------------------------------------------------------------------------------



 



contract or agreement, and (iii) all rights of the Debtor to perform and
exercise all remedies in connection with a contract or agreement.
“Control” means, in respect of a particular Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlled” has meanings correlative thereto.
“Debtor” has the meaning set out in the recitals hereto.
“Event of Default” means any “Event of Default” as defined in the Credit
Agreement.
“Intellectual Property Rights” means all industrial and intellectual property
rights of the Debtor or in which the Debtor has any right, title or interest,
including copyrights, patents, inventions (whether or not patented),
trade-marks, get-up and trade dress, industrial designs, integrated circuit
topographies, plant breeders’ rights, know how and trade secrets, registrations
and applications for registration for any such industrial and intellectual
property rights, and all Contracts related to any such industrial and
intellectual property rights.
“Issuer” has the meaning given to that term in the STA.
“Laws” means all federal, provincial, municipal, foreign and international
statutes, acts, codes, ordinances, decrees, treaties, rules, regulations,
municipal by-laws, judicial or arbitral or administrative or ministerial or
departmental or regulatory judgments, orders, decisions, rulings or awards or
any provisions of the foregoing, including general principles of common and
civil law and equity, and all policies, practices and guidelines of any
Governmental Authority binding on or affecting the Person referred to in the
context in which such word is used (including, in the case of tax matters, any
accepted practice or application or official interpretation of any relevant
taxation authority); and “Law” means any one or more of the foregoing.
“Lender” and “Lenders” have the meaning set out in the recitals hereto.
“Organizational Documents” means, with respect to any Person, such Person’s
articles or other charter documents, by-laws, unanimous shareholder agreement,
partnership agreement or trust agreement, as applicable, and any and all other
similar agreements, documents and instruments relative to such Person.
“Permits” means all permits, licences, waivers, exemptions, consents,
certificates, authorizations, approvals, franchises, rights-of-way, easements
and entitlements that the Debtor has, requires or is required to have, to own,
possess or operate any of its property or to operate and carry on any part of
its business.
“Permitted Liens” means the Security Interests and all other Liens permitted in
writing by the Agent.
“Person” includes any natural person, corporation, company, limited liability
company, unlimited liability company, trust, joint venture, association,
incorporated organization, partnership, Governmental Authority or other entity.
General Security Agreement

-3-



--------------------------------------------------------------------------------



 



“Personal Property” means personal property and includes Accounts, Chattel
Paper, Documents of Title, Equipment, Goods, Instruments, Intangibles,
Inventory, Investment Property, Money and rights in respect of Contracts and
Royalty Agreements.
“Pledged Certificated Securities” means any and all Collateral that is a
Certificated Security.
“Pledged Futures Contracts” means any and all Collateral that is a Futures
Contract.
“Pledged Futures Accounts” means any and all Collateral that is a Futures
Account.
“Pledged Futures Intermediary” means, at any time, any Person which is at such
time a Futures Intermediary at which a Pledged Futures Account is maintained.
“Pledged Futures Intermediary’s Jurisdiction” means, with respect to any Pledged
Futures Intermediary, its jurisdiction as determined under section 7.1(4) of the
PPSA.
“Pledged Issuer” means, at any time, any Person which is at such time an Issuer
with respect to any Pledged Securities or Pledged Security Entitlements.
“Pledged Issuer’s Jurisdiction” means, with respect to any Pledged Issuer, its
jurisdiction as determined under section 44 of the STA.
“Pledged Security Certificates” means any and all Security Certificates
representing the Pledged Certificated Securities.
“Pledged Securities” means any and all Collateral that is a Security.
“Pledged Securities Accounts” means any and all Collateral that is a Securities
Account.
“Pledged Securities Intermediary” means, at any time, any Person which is at
such time is a Securities Intermediary at which a Pledged Securities Account is
maintained.
“Pledged Securities Intermediary’s Jurisdiction” means, with respect to any
Securities Intermediary, its jurisdiction as determined under section 45(2) of
the STA.
“Pledged Security Entitlements” means any and all Collateral that is a Security
Entitlement.
“Pledged Uncertificated Securities” means any and all Collateral that is an
Uncertificated Security.
“PPSA” means the Personal Property Security Act of the Province referred to in
the “Governing Law” section of this Agreement, as such legislation may be
amended, renamed or replaced from time to time, and includes all regulations
from time to time made under such legislation.
“Receiver” means a receiver, a manager or a receiver and manager.
“Release Date” means the earlier of (i) the date on which all the Secured
Liabilities have been indefeasibly paid and discharged in full and no Lender has
any further obligations to the Debtor under the Credit Documents pursuant to
which further Secured Liabilities might arise; and (ii)
General Security Agreement

-4-



--------------------------------------------------------------------------------



 



the date this Agreement is released by the Agent pursuant to Section 4.5 of the
Credit Agreement.
“Secured Liabilities” means all present and future indebtedness, liabilities and
obligations of any and every kind, nature and description (whether direct or
indirect, joint or several, absolute or contingent, matured or unmatured) of the
Debtor to the Lenders (or any of them) under, in connection with or with respect
to the Credit Agreement and any Credit Document, and any unpaid balance thereof.
“Security Interests” means the Liens created by the Debtor in favour of the
Agent (for its own benefit and for the benefit of the other Lenders) under this
Agreement.
“STA” means the Securities Transfer Act of the Province referred to in the
“Governing Law” section of this Agreement, as such legislation may be amended,
renamed or replaced from time to time, and includes all regulations from time to
time made under such legislation.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person (a) of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more Subsidiaries of the
parent or by the parent and one or more Subsidiaries of the parent.
“ULC” means an Issuer that is an unlimited company or unlimited liability
company.
“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia), and any other
present or future Laws governing ULCs.
“ULC Shares” means shares or other equity interests in the capital stock of a
ULC.
2. Grant of Security Interests. As general and continuing collateral security
for the due payment and performance of the Secured Liabilities, the Debtor
pledges, mortgages, charges and assigns (by way of security) to the Agent (for
its own benefit and for the benefit of the other Lenders), and grants to the
Agent (for its own benefit and for the benefit of the other Lenders) a security
interest in, the Collateral.
3. Limitations on Grant of Security Interests. If the grant of the Security
Interests in respect of any Contract, Intellectual Property Right or Permit
under Section 2 would result in the termination or breach of such Contract,
Intellectual Property Right or Permit or is otherwise prohibited or ineffective
(whether by the terms thereof or under applicable Law), then such Contract,
Intellectual Property Right or Permit will not be subject to the Security
Interests but will be held in trust by the Debtor for the benefit of the Agent
(for its own benefit and for the benefit of the other Lenders)and, on the
exercise by the Agent of any of its rights or remedies under this Agreement
following an Event of Default will be assigned by the Debtor as directed by the
Agent; provided that: (a) the Security Interests shall attach to such Contract,
Intellectual Property Right or Permit, or applicable portion thereof,
immediately at such time as the condition causing such termination or breach is
remedied, and (b) if a term in a Contract that prohibits or
General Security Agreement

-5-



--------------------------------------------------------------------------------



 



restricts the grant of the Security Interests in the whole of an Account or
Chattel Paper forming part of the Collateral is unenforceable against the Agent
under applicable Law, then the exclusion from the Security Interests set out
above shall not apply to such Account or Chattel Paper. In addition, the
Security Interests do not attach to Consumer Goods or extend to the last day of
the term of any lease or agreement for lease of real property. Such last day
will be held by the Debtor in trust for the Agent (for its own benefit and for
the benefit of the other Lenders) and, on the exercise by the Agent of any of
its rights or remedies under this Agreement following an Event of Default, will
be assigned by the Debtor as directed by the Agent. For greater certainty, no
Intellectual Property Right in any trade-mark, get-up or trade dress is
presently assigned to the Agent by sole virtue of the grant of the Security
Interests contained in Section 2.
4. Attachment; No Obligation to Advance. The Debtor confirms that value has been
given by the Lenders to the Debtor, that the Debtor has rights in the Collateral
existing at the date of this Agreement and that the Debtor and the Agent have
not agreed to postpone the time for attachment of the Security Interests to any
of the Collateral. The Security Interests will have effect and be deemed to be
effective whether or not the Secured Liabilities or any part thereof are owing
or in existence before or after or upon the date of this Agreement. Neither the
execution and delivery of this Agreement nor the provision of any financial
accommodation by any Lender shall oblige any Lender to make any financial
accommodation or further financial accommodation available to the Debtor or any
other Person, except as expressly provided by the Credit Agreement.
5. Representations and Warranties. The Debtor represents and warrants to the
Agent (for its own benefit and for the benefit of the other Lenders) that, as of
the date of this Agreement:

  (a)   Debtor Information. All of the information set out in Schedule A is
accurate and complete.     (b)   Title; No Other Security Interests. Except for
Permitted Liens, the Debtor owns (or, with respect to any leased or licensed
property forming part of the Collateral, holds a valid leasehold or licensed
interest in) the Collateral free and clear of any Liens. The Debtor is the
record and beneficial owner of all Collateral that is Investment Property. No
security agreement, financing statement or other notice with respect to any or
all of the Collateral is on file or on record in any public office, except for
filings with respect to Permitted Liens.     (c)   Royalty Agreements. Except
for Permitted Liens, the Debtor holds each of the Royalty Agreements of the
Debtor free and clear of any and all claims, rights, entitlements, Liens or
other encumbrances. Each of the Royalty Agreements of the Debtor remain in full
force and affect, and have not been assigned, modified, waived, terminated, or
otherwise altered except as disclosed to the Agent in writing.

  (d)   Amount of Accounts. The amount represented by the Debtor to the Agent
from time to time as owing by each account debtor or by all account debtors in
respect of its Accounts will at such time be the correct amount so owing by such
account debtor or debtors and, unless disclosed in writing by the Debtor to the
Agent at

General Security Agreement

-6-



--------------------------------------------------------------------------------



 



      that time, will be owed free of any dispute, set-off or counterclaim.
Except as disclosed in writing by the Debtor to the Agent, neither the Debtor
nor (to the best of the Debtor’s knowledge) any other party to any Account of
the Debtor or Contract is in default or is likely to become in default in the
performance or observance of any of the terms of such Account or Contract where
such default is or could reasonably be expected to be materially adverse to the
Debtor or the Agent.

  (e)   Consents. Except for any consent that has been obtained and is in full
force and effect, no consent of any Person (including any counterparty in
respect of any Contract or Royalty Agreement, any account debtor in respect of
any Account, or any Governmental Authority in respect of any Permit) is
required, or is purported to be required, for the execution, delivery,
performance and enforcement of this Agreement (this representation being given
without reference to the exclusions contained in Section 3). For the purposes of
complying with any transfer restrictions contained in the Organizational
Documents of any Pledged Issuer, the Debtor hereby irrevocably consents to any
transfer of the Pledged Securities of such Pledged Issuer.     (f)   Execution
and Delivery. This Agreement has been duly authorized, executed and delivered by
the Debtor and is a valid and binding obligation of the Debtor enforceable
against the Debtor in accordance with its terms, subject only to bankruptcy,
insolvency, liquidation, reorganization, moratorium and other similar Laws
generally affecting the enforcement of creditors’ rights, and to the fact that
equitable remedies (such as specific performance and injunction) are
discretionary remedies.     (g)   No Consumer Goods. The Debtor does not own any
Consumer Goods which are material in value or which are material to the
business, operations, property, condition or prospects (financial or otherwise)
of the Debtor.     (h)   Intellectual Property Rights. All registrations and
applications for registration pertaining to any Intellectual Property Rights,
all other material Intellectual Property Rights, and the nature of the Debtor’s
right title or interest therein, are described in Schedule A to this Agreement.
Each Intellectual Property Right is valid, subsisting, unexpired, enforceable,
and has not been abandoned. In the case of copyright works, the Debtor has
obtained full and irrevocable waivers of all moral rights or similar rights
pertaining to such works. Except as set out in Schedule A to this Agreement,
none of the Intellectual Property Rights have been licensed or franchised by the
Debtor to any Person or, to the best of the Debtor’s knowledge, infringed or
otherwise misused by any Person. Except as set out in Schedule A to this
Agreement, the exercise of any Intellectual Property Right, or any licensee or
franchisee thereof, has not infringed or otherwise misused any intellectual
property right of any other Person, and the Debtor has not received and is not
aware of any claim of such infringement or other misuse.

General Security Agreement

-7-



--------------------------------------------------------------------------------



 



  (i)   Partnerships, Limited Liability Companies. The terms of any interest in
a partnership or limited liability company that is Collateral expressly provide
that such interest is a “security” for the purposes of the STA.     (j)   Due
Authorization. The Pledged Securities have been duly authorized and validly
issued and are fully paid and non-assessable.     (k)   Pledged Securities. The
Pledged Securities make up 100% of the Debtor’s ownership in each Pledged
Issuer.     (l)   Warrants, Options, etc. There are no outstanding warrants,
options or other rights to purchase, or other agreements outstanding with
respect to, or property that is now or hereafter convertible into, or that
requires the issuance or sale of, any Pledged Securities.     (m)   No Required
Disposition. There is no existing agreement, option, right or privilege capable
of becoming an agreement or option pursuant to which the Debtor would be
required to sell or otherwise dispose of any Pledged Securities or under which
any Pledged Issuer thereof has any obligation to issue any Securities of such
Pledged Issuer to any Person.

6. Survival of Representations and Warranties. All representations and
warranties made by the Debtor in this Agreement (a) are material, (b) will be
considered to have been relied on by the Lenders, and (c) will survive the
execution and delivery of this Agreement or any investigation made at any time
by or on behalf of the Lenders and any disposition or payment of the Secured
Liabilities until the Release Date.
7. Covenants. The Debtor covenants and agrees with the Agent (for its own
benefit and for the benefit of the other Lenders) that:

  (a)   Further Documentation. The Debtor will from time to time, at the expense
of the Debtor, promptly and duly authorize, execute and deliver such further
instruments and documents, and take such further action, as the Agent may
request for the purpose of obtaining or preserving the full benefits of, and the
rights and powers granted by, this Agreement (including the filing of any
financing statements or financing change statements under any applicable
legislation with respect to the Security Interests). The Debtor acknowledges
that this Agreement has been prepared based on the existing Laws in the Province
referred to in the “Governing Law” section of this Agreement and that a change
in such Laws, or the Laws of other jurisdictions, may require the execution and
delivery of different forms of security documentation. Accordingly, the Debtor
agrees that the Agent will have the right to require that this Agreement be
amended, supplemented, restated or replaced, and that the Debtor will
immediately on request by the Agent authorize, execute and deliver any such
amendment, supplement, restatement or replacement (i) to reflect any changes in
such Laws, whether arising as a result of statutory amendments, court decisions
or otherwise, (ii) to facilitate the creation and registration of appropriate
security in all appropriate jurisdictions, or (iii) if the

General Security Agreement

-8-



--------------------------------------------------------------------------------



 



      Debtor merges or amalgamates with any other Person or enters into any
corporate reorganization, in each case in order to confer on the Agent Liens
similar to, and having the same effect as, the Security Interests.

  (b)   Maintenance of Records. The Debtor will keep and maintain accurate and
complete records of the Collateral, including a record of all payments received
and all credits granted with respect to the Accounts and Contracts. At the
written reasonable request of the Agent, the Debtor will mark any Collateral
specified by the Agent to evidence the existence of the Security Interests.    
(c)   Right of Inspection. The Agent may, at all times during normal business
hours, without charge, examine and make copies of all Books and Records, and may
discuss the affairs, finances and accounts of the Debtor with its officers and
accountants. The Agent may also, without charge, enter the premises of the
Debtor where any of the Collateral is located for the purpose of inspecting the
Collateral, observing its use or otherwise protecting its interests in the
Collateral. The Debtor, at its expense, will provide the Agent with such
clerical and other assistance as may be reasonably requested by the Agent to
exercise any of its rights under this paragraph.     (d)   Limitations on
Modifications, Waivers, Extensions. Other than as not prohibited by paragraph
(e) below, the Debtor will not (i) amend, modify, terminate, permit to expire or
waive any provision of any Permit, Contract or any document giving rise to an
Account in any manner which is or could reasonably be expected to be materially
adverse to the Debtor or any of the Lenders, or (ii) fail to exercise promptly
and diligently its rights under each Contract and each document giving rise to
an Account if such failure is or could reasonably be expected to be materially
adverse to the Debtor or any of the Lenders.     (e)   Limitations on Discounts,
Compromises, Extensions of Accounts. Other than in the ordinary course of
business of the Debtor consistent with previous practices, the Debtor will not
(i) grant any extension of the time for payment of any Account, (ii) compromise,
compound or settle any Account for less than its full amount, (iii) release,
wholly or partially, any Person liable for the payment of any Account, or
(iv) allow any credit or discount of any Account.     (f)   Maintenance of
Collateral. The Debtor will maintain all tangible Collateral in good operating
condition, ordinary wear and tear excepted, and the Debtor will provide all
maintenance, service and repairs necessary for such purpose. The Debtor shall
maintain in good standing all registrations and applications with respect to the
Intellectual Property Rights except to the extent that any failure to do so
could not reasonably be expected to be materially adverse to the Debtor or the
Agent.     (g)   Further Identification of Collateral. The Debtor will promptly
furnish to the Agent such statements and schedules further identifying and
describing the Collateral, and such other reports in connection with the
Collateral, as the Agent

General Security Agreement

- 9 -



--------------------------------------------------------------------------------



 



      may from time to time reasonably request, including an updated list of any
motor vehicle or other “serial number” good with an individual book value of
$100,000 or more owned by the Debtor and classified as Equipment, including
vehicle identification numbers.

  (h)   Amalgamation, Merger or Consolidation. The Debtor will not permit any
Pledged Issuer to amalgamate, merge or consolidate unless all of the outstanding
capital stock of the surviving or resulting corporation is, upon such
amalgamation, merger or consolidation, pledged hereunder and no cash, securities
or other property is distributed in respect of the outstanding shares of any
other constituent corporation.     (i)   Agreements re Intellectual Property
Rights. Promptly upon request from time to time by the Agent, the Debtor will
authorize, execute and deliver any and all agreements, instruments, documents
and papers that the Agent may request to evidence the Security Interests in any
Intellectual Property Rights and, where applicable, the goodwill of the business
of the Debtor connected with the use of, and symbolized by, any such
Intellectual Property Rights.     (j)   Instruments; Documents of Title; Chattel
Paper. Promptly upon request from time to time by the Agent, the Debtor will
deliver to the Agent, endorsed and/or accompanied by such instruments of
assignment and transfer in such form and substance as the Agent may reasonably
request, any and all Instruments, Documents of Title and Chattel Paper included
in or relating to the Collateral as the Agent may specify in its request.    
(k)   Pledged Certificated Securities. The Debtor will deliver to the Agent any
and all Pledged Security Certificates and other materials as may be required
from time to time to provide the Agent with control over all Pledged
Certificated Securities in the manner provided under section 23 of the STA. At
the request of the Agent, the Debtor will cause all Pledged Security
Certificates to be registered in the name of the Agent or its nominee.     (l)  
Pledged Uncertificated Securities. The Debtor will deliver to the Agent any and
all such documents, agreements and other materials as may be required from time
to time to provide the Agent with control over all Pledged Uncertificated
Securities in the manner provided under section 24 of the STA.     (m)   Pledged
Security Entitlements. The Debtor will deliver to the Agent any and all such
documents, agreements and other materials as may be required from time to time
to provide the Agent with control over all Pledged Security Entitlements in the
manner provided under section 25 or 26 of the STA.     (n)   Pledged Futures
Contracts. The Debtor will deliver to the Agent any and all such documents,
agreements and other materials as may be required from time to time to provide
the Agent with control over all Pledged Futures Contracts in the manner provided
under subsection 1(2) of the PPSA.

General Security Agreement

- 10 -



--------------------------------------------------------------------------------



 



  (o)   Partnerships, Limited Liability Companies. The Debtor will ensure that
the terms of any interest in a partnership or limited liability company that is
Collateral will expressly provide that such interest is a “security” for the
purposes of the STA.     (p)   Transfer Restrictions. If the constating
documents of any Pledged Issuer (other than a ULC) restrict the transfer of the
Securities of such Pledged Issuer, then the Debtor will deliver to the Agent a
certified copy of a resolution of the directors, shareholders, unitholders or
partners of such Pledged Issuer, as applicable, consenting to the transfer(s)
contemplated by this Agreement, including any prospective transfer of the
Collateral by the Agent upon a realization on the Security Interests.     (q)  
Notices. The Debtor will advise the Agent promptly, in reasonable detail, of
any:

  (i)   change to a Pledged Securities Intermediary’s Jurisdiction, Pledged
Issuer’s Jurisdiction, or Pledged Future Intermediary’s Jurisdiction;     (ii)  
change in the location of the jurisdiction of incorporation or amalgamation,
chief executive office or domicile of the Debtor;     (iii)   change in the name
of the Debtor;     (iv)   merger, consolidation or amalgamation of the Debtor
with any other Person;     (v)   additional jurisdiction in which the Debtor
carries on business or has tangible Personal Property;     (vi)   additional
jurisdiction in which material account debtors of the Debtor are located;    
(vii)   acquisition of any right, title or interest in real property by the
Debtor;     (viii)   acquisition of any Investment Property by the Debtor;    
(ix)   acquisition of any Intellectual Property Rights which are the subject of
a registration or application with any governmental intellectual property or
other governing body or registry, or which are material to the Debtor’s
business;     (x)   acquisition of any Instrument, Document of Title or Chattel
Paper;     (xi)   acquisition, amendment, or termination of or entry into any
Royalty Agreement;     (xii)   creation or acquisition of any Subsidiary of the
Debtor;

General Security Agreement

- 11 -



--------------------------------------------------------------------------------



 



  (xiii)   Lien (other than Permitted Liens) on, or claim asserted against, any
of the Collateral; or     (xiv)   occurrence of any event, claim or occurrence
that could reasonably be expected to have a material adverse effect on the value
of the Collateral or on the Security Interests.     The Debtor will not effect
or permit any of the changes referred to in clauses (ii) through (ix) above
unless all filings have been made and all other actions taken that are required
in order for the Agent to continue at all times following such change to have a
valid and perfected first priority Security Interest in respect of all of the
Collateral.

8. Voting Rights. Unless an Event of Default has occurred and is continuing, the
Debtor will be entitled to exercise all voting power from time to time
exercisable in respect of the Pledged Securities and Pledged Security
Entitlements and give consents, waivers and ratifications in respect thereof;
provided, however, that no vote will be cast or consent, waiver or ratification
given or action taken which would be, or would have a reasonably likelihood of
being, prejudicial to the interests of the Lenders or which would have the
effect of reducing the value of the Collateral as security for the Secured
Liabilities or imposing any restriction on the transferability of any of the
Collateral. Unless an Event of Default has occurred and is continuing the Agent
shall, from time to time at the request and expense of the Debtor, execute or
cause to be executed, in respect of all Pledged Securities that are registered
in the name of the Agent or its nominee, valid proxies appointing the Debtor as
its (or its nominee’s) proxy to attend, vote and act for and on behalf of the
Agent or such nominee, as the case may be, at any and all meetings of the
applicable Pledged Issuer’s shareholders or debt holders, all Pledged Securities
that are registered in the name of the Agent or such nominee, as the case may
be, and to execute and deliver, consent to or approve or disapprove of or
withhold consent to any resolutions in writing of shareholders or debt holders
of the applicable Pledged Issuer for and on behalf of the Agent or such nominee,
as the case may be. Immediately upon the occurrence and during the continuance
of any Event of Default, all such rights of the Debtor to vote and give
consents, waivers and ratifications will cease and the Agent or its nominee will
be entitled to exercise all such voting rights and to give all such consents,
waivers and ratifications.
9. Dividends; Interest. Unless an Event of Default has occurred and is
continuing, the Debtor will be entitled to receive any and all cash dividends,
interest, principal payments and other forms of cash distribution on the Pledged
Securities or Pledged Security Entitlements which it is otherwise entitled to
receive, but any and all stock and/or liquidating dividends, distributions of
property, returns of capital or other distributions made on or in respect of the
Pledged Securities or Pledged Security Entitlements, whether resulting from a
subdivision, combination or reclassification of the outstanding capital stock of
any Pledged Issuer or received in exchange for the Pledged Securities, Pledged
Security Entitlements or any part thereof or as a result of any amalgamation,
merger, consolidation, acquisition or other exchange of property to which any
Pledged Issuer may be a party or otherwise, and any and all cash and other
property received in exchange for any Pledged Securities or Pledged Security
Entitlements will be and become part of the Collateral subject to the Security
Interests and, if received by the Debtor, will forthwith be delivered to the
Agent or its nominee (accompanied, if appropriate, by proper
General Security Agreement

- 12 -



--------------------------------------------------------------------------------



 



instruments of assignment and/or stock powers of attorney executed by the Debtor
in accordance with the Agent’s instructions) to be held subject to the terms of
this Agreement; and if any of the Pledged Security Certificates have been
registered in the name of the Agent or its nominee, the Agent will execute and
deliver (or cause to be executed and delivered) to the Debtor all such dividend
orders and other instruments as the Debtor may request for the purpose of
enabling the Debtor to receive the dividends, distributions or other payments
which the Debtor is authorized to receive and retain pursuant to this Section.
If an Event of Default has occurred and is continuing, all rights of the Debtor
pursuant to this Section will cease and the Agent will have the sole and
exclusive right and authority to receive and retain the cash dividends,
interest, principal payments and other forms of cash distribution which the
Debtor would otherwise be authorized to retain pursuant to this Section. Any
money and other property paid over to or received by the Agent pursuant to the
provisions of this Section will be retained by the Agent as additional
Collateral hereunder and be applied in accordance with the provisions of this
Agreement.
10. Rights on Event of Default. If an Event of Default has occurred and is
continuing, then and in every such case the Security Interests shall become
enforceable and the Agent, in addition to any rights now or hereafter existing
under applicable Law may, personally or by agent, at such time or times as the
Agent in its discretion may determine, do any one or more of the following:

  (a)   Rights under PPSA, etc. Exercise all of the rights and remedies granted
to secured parties under the PPSA and any other applicable statute, or otherwise
available to the Agent by contract, at law or in equity.     (b)   Demand
Possession. Demand possession of any or all of the Collateral, in which event
the Debtor will, at the expense of the Debtor, immediately cause the Collateral
designated by the Agent to be assembled and made available and/or delivered to
the Agent at any place designated by the Agent.     (c)   Take Possession. Enter
on any premises where any Collateral is located and take possession of, disable
or remove such Collateral.     (d)   Deal with Collateral. Hold, store and keep
idle, or operate, lease or otherwise use or permit the use of, any or all of the
Collateral for such time and on such terms as the Agent may determine, and
demand, collect and retain all earnings and other sums due or to become due from
any Person in respect of any of the Collateral.     (e)   Carry on Business.
Carry on, or concur in the carrying on of, any or all of the business or
undertaking of the Debtor and enter on, occupy and use (without charge by the
Debtor) any of the premises, buildings, plant and undertaking of, or occupied or
used by, the Debtor.     (f)   Enforce Collateral. Seize, collect, receive,
enforce or otherwise deal with any Collateral in such manner, on such terms and
conditions and at such times as the Agent deems advisable.     (g)   Dispose of
Collateral. Realize on any or all of the Collateral and sell, lease, assign,
give options to purchase, or otherwise dispose of and deliver any or all of

General Security Agreement

- 13 -



--------------------------------------------------------------------------------



 



      the Collateral (or contract to do any of the above), in one or more
parcels at any public or private sale, at any exchange, broker’s board or office
of the Agent or elsewhere, with or without advertising or other formality,
except as required by applicable Law, on such terms and conditions as the Agent
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery.

  (h)   Court-Approved Disposition of Collateral. Obtain from any court of
competent jurisdiction an order for the sale or foreclosure of any or all of the
Collateral.     (i)   Purchase by Agent. At any public sale, and to the extent
permitted by Law on any private sale, bid for and purchase any or all of the
Collateral offered for sale and, upon compliance with the terms of such sale,
hold, retain, sell or otherwise dispose of such Collateral without any further
accountability to the Debtor or any other Person with respect to such holding,
retention, sale or other disposition, except as required by Law. In any such
sale to the Agent, the Agent may, for the purpose of making payment for all or
any part of the Collateral so purchased, use any claim for any or all of the
Secured Liabilities then due and payable to it as a credit against the purchase
price.     (j)   Collect Accounts. Notify (whether in its own name or in the
name of the Debtor) the account debtors under any Accounts of the Debtor of the
assignment of such Accounts to the Agent and direct such account debtors to make
payment of all amounts due or to become due to the Debtor in respect of such
Accounts directly to the Agent and, upon such notification and at the expense of
the Debtor, enforce collection of any such Accounts, and adjust, settle or
compromise the amount or payment of such Accounts, in such manner and to such
extent as the Agent deems appropriate in the circumstances.     (k)   Transfer
of Collateral. Transfer any Collateral that is Investment Property into the name
of the Agent or its nominee.     (l)   Voting. Vote any or all of the Pledged
Securities (whether or not transferred to the Agent or its nominee) and Pledged
Security Entitlements and give or withhold all consents, waivers and
ratifications in respect thereof and otherwise act with respect thereto as
though it were the outright owner thereof.     (m)   Exercise Other Rights.
Exercise any and all rights, privileges, entitlements and options pertaining to
any Collateral that is Investment Property as if the Agent were the absolute
owner of such Investment Property.     (n)   Dealing with Contracts and Permits.
Deal with any and all Contracts and Permits to the same extent as the Debtor
might (including the enforcement, realization, sale, assignment, transfer and
requirement for continued performance), all on such terms and conditions and at
such time or times as may seem advisable to the Agent.     (o)   Payment of
Liabilities. Pay any liability secured by any Lien against any Collateral. The
Debtor will immediately on demand reimburse the Agent for all

General Security Agreement

- 14 -



--------------------------------------------------------------------------------



 



      such payments and, until paid, any such reimbursement obligation shall
form part of the Secured Liabilities and shall be secured by the Security
Interests.

  (p)   Borrow and Grant Liens. Borrow money for the maintenance, preservation
or protection of any Collateral or for carrying on any of the business or
undertaking of the Debtor and grant Liens on any Collateral (in priority to the
Security Interests or otherwise) as security for the money so borrowed. The
Debtor will immediately on demand reimburse the Agent for all such borrowings
and, until paid, any such reimbursement obligations shall form part of the
Secured Liabilities and shall be secured by the Security Interests.     (q)  
Appoint Receiver. Appoint by instrument in writing one or more Receivers of the
Debtor or any or all of the Collateral with such rights, powers and authority
(including any or all of the rights, powers and authority of the Agent under
this Agreement) as may be provided for in the instrument of appointment or any
supplemental instrument, and remove and replace any such Receiver from time to
time. To the extent permitted by applicable Law, any Receiver appointed by the
Agent will (for purposes relating to responsibility for the Receiver’s acts or
omissions) be considered to be the agent of the Debtor and not of the Agent.    
(r)   Court-Appointed Receiver. Obtain from any court of competent jurisdiction
an order for the appointment of a Receiver of the Debtor or of any or all of the
Collateral.     (s)   Consultants. Require the Debtor to engage a consultant of
the Agent’s choice, or engage a consultant on its own behalf, such consultant to
receive the full cooperation and support of the Debtor and its agents and
employees, including unrestricted access to the premises of the Debtor and the
Books and Records; all reasonable fees and expenses of such consultant shall be
for the account of the Debtor and the Debtor hereby authorizes any such
consultant to report directly to the Agent and to disclose to the Agent any and
all information obtained in the course of such consultant’s employment.

The Agent may exercise any or all of the foregoing rights and remedies without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except as required by applicable Law) to or on the Debtor or
any other Person, and the Debtor hereby waives each such demand, presentment,
protest, advertisement and notice to the extent permitted by applicable Law.
None of the above rights or remedies will be exclusive of or dependent on or
merge in any other right or remedy, and one or more of such rights and remedies
may be exercised independently or in combination from time to time. The Debtor
acknowledges and agrees that any action taken by the Agent hereunder following
the occurrence and during the continuance of an Event of Default shall not be
rendered invalid or ineffective as a result of the curing of the Event of
Default on which such action was based.
11. Realization Standards. To the extent that applicable Law imposes duties on
the Agent to exercise remedies in a commercially reasonable manner and without
prejudice to the ability of the Agent to dispose of the Collateral in any such
manner, the Debtor acknowledges and agrees
General Security Agreement

- 15 -



--------------------------------------------------------------------------------



 



that it is not commercially unreasonable for the Agent to (or not to) (a) incur
expenses reasonably deemed significant by the Agent to prepare the Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) fail to obtain
third party consents for access to the Collateral to be disposed of, (c) fail to
exercise collection remedies against account debtors or other Persons obligated
on the Collateral or to remove Liens against the Collateral, (d) exercise
collection remedies against account debtors and other Persons obligated on the
Collateral directly or through the use of collection agencies and other
collection specialists, (e) dispose of Collateral by way of public auction,
public tender or private contract, with or without advertising and without any
other formality, (f) contact other Persons, whether or not in the same business
of the Debtor, for expressions of interest in acquiring all or any portion of
the Collateral, (g) hire one or more professional auctioneers to assist in the
disposition of the Collateral, whether or not the Collateral is of a specialized
nature or an upset or reserve bid or price is established, (h) dispose of the
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (i) dispose of assets in
wholesale rather than retail markets, (j) disclaim disposition warranties, such
as title, possession or quiet enjoyment, (k) purchase insurance or credit
enhancements to insure the Agent against risks of loss, collection or
disposition of the Collateral or to provide to the Agent a guaranteed return
from the collection or disposition of the Collateral, (l) the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral, (m) dispose of Collateral in
whole or in part, (n) to dispose of Collateral to a customer of the Agent, and
(o) establish an upset or reserve bid price in respect of Collateral.
12. Grant of Licence. For the purpose of enabling the Agent to exercise its
rights and remedies under this Agreement when the Agent is entitled to exercise
such rights and remedies, and for no other purpose, the Debtor grants to the
Agent an irrevocable, non-exclusive licence (exercisable without payment of
royalty or other compensation to the Debtor) to use, assign or sublicense any or
all of the Intellectual Property Rights, including in such licence reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout of the same.
For any trade-marks, get-up and trade dress and other business indicia, such
licence includes an obligation on the part of the Agent to maintain the
standards of quality maintained by the Debtor or, in the case of trade-marks,
get-up and trade dress or other business indicia licensed to the Debtor, the
standards of quality imposed upon the Debtor by the relevant licence. For
copyright works, such licence shall include the benefit of any waivers of moral
rights and similar rights.
13. Securities Laws. The Agent is authorized, in connection with any offer or
sale of any Pledged Securities or Pledged Security Entitlements, to comply with
any limitation or restriction as it may be advised by counsel is necessary to
comply with applicable Law, including compliance with procedures that may
restrict the number of prospective bidders and purchasers, requiring that
prospective bidders and purchasers have certain qualifications, and restricting
prospective bidders and purchasers to Persons who will represent and agree that
they are purchasing for their own account or investment and not with a view to
the distribution or resale of such Securities. In addition to and without
limiting Section 11, the Debtor further agrees that compliance with any such
limitation or restriction will not result in a sale being considered or
General Security Agreement

- 16 -



--------------------------------------------------------------------------------



 



deemed not to have been made in a commercially reasonable manner, and the Agent
will not be liable or accountable to the Debtor for any discount allowed by
reason of the fact that such Pledged Securities or Pledged Security Entitlements
are sold in compliance with any such limitation or restriction. If the Agent
chooses to exercise its right to sell any or all Pledged Securities or Pledged
Security Entitlements, upon written request, the Debtor will cause each
applicable Pledged Issuer to furnish to the Agent all such information as the
Agent may request in order to determine the number of shares and other
instruments included in the Collateral which may be sold by the Agent in exempt
transactions under any Laws governing securities, and the rules and regulations
of any applicable securities regulatory body thereunder, as the same are from
time to time in effect.
14. ULC Shares. The Debtor acknowledges that certain of the Collateral may now
or in the future consist of ULC Shares, and that it is the intention of the
Agent and the Debtor that neither the Agent nor any other Lender should under
any circumstances prior to realization thereon be held to be a “member” or a
“shareholder”, as applicable, of a ULC for the purposes of any ULC Laws.
Therefore, notwithstanding any provisions to the contrary contained in this
Agreement, the Credit Agreement or any other Loan Document, where the Debtor is
the registered owner of ULC Shares which are Collateral, the Debtor will remain
the sole registered owner of such ULC Shares until such time as such ULC Shares
are effectively transferred into the name of the Agent, any other Lender, or any
other Person on the books and records of the applicable ULC. Accordingly, the
Debtor shall be entitled to receive and retain for its own account any dividend
on or other distribution, if any, in respect of such ULC Shares (except for any
dividend or distribution comprised of Pledged Security Certificates, which shall
be delivered to the Agent to hold hereunder) and shall have the right to vote
such ULC Shares and to control the direction, management and policies of the
applicable ULC to the same extent as the Debtor would if such ULC Shares were
not pledged to the Agent pursuant hereto. Nothing in this Agreement, the Credit
Agreement or any other Loan Document is intended to, and nothing in this
Agreement, the Credit Agreement or any other Loan Document shall, constitute the
Agent, any other Lender, or any other Person other than the Debtor, a member or
shareholder of a ULC for the purposes of any ULC Laws (whether listed or
unlisted, registered or beneficial), until such time as notice is given to the
Debtor and further steps are taken pursuant hereto or thereto so as to register
the Agent, any other Lender, or such other Person, as specified in such notice,
as the holder of the ULC Shares. To the extent any provision hereof would have
the effect of constituting the Agent or any other Lender as a member or a
shareholder, as applicable, of any ULC prior to such time, such provision shall
be severed herefrom and shall be ineffective with respect to ULC Shares which
are Collateral without otherwise invalidating or rendering unenforceable this
Agreement or invalidating or rendering unenforceable such provision insofar as
it relates to Collateral which is not ULC Shares. Except upon the exercise of
rights of the Agent to sell, transfer or otherwise dispose of ULC Shares in
accordance with this Agreement, the Debtor shall not cause or permit, or enable
a Pledged Issuer that is a ULC to cause or permit, the Agent or any other Lender
to: (a) be registered as a shareholder or member of such Pledged Issuer; (b)
have any notation entered in their favour in the share register of such Pledged
Issuer; (c) be held out as shareholders or members of such Pledged Issuer;
(d) receive, directly or indirectly, any dividends, property or other
distributions from such Pledged Issuer by reason of the Agent holding the
Security Interests over the ULC Shares; or (e) act as a shareholder of such
Pledged Issuer, or exercise any rights of a shareholder including the right to
attend a meeting of shareholders of such Pledged Issuer or to vote its ULC
Shares.
General Security Agreement

- 17 -



--------------------------------------------------------------------------------



 



15. Application of Proceeds. All Proceeds of Collateral received by the Agent or
a Receiver may be applied to discharge or satisfy any expenses (including the
Receiver’s remuneration and other expenses of enforcing the Agent’s rights under
this Agreement), Liens on the Collateral in favour of Persons other than the
Agent, borrowings, taxes and other outgoings affecting the Collateral or which
are considered advisable by the Agent or the Receiver to protect, preserve,
repair, process, maintain or enhance the Collateral or prepare it for sale,
lease or other disposition, or to keep in good standing any Liens on the
Collateral ranking in priority to any of the Security Interests, or to sell,
lease or otherwise dispose of the Collateral. The balance of such Proceeds may,
at the sole discretion of the Agent, be held as collateral security for the
Secured Liabilities or be applied to such of the Secured Liabilities (whether or
not the same are due and payable) in such manner and at such times as the Agent
considers appropriate and thereafter will be accounted for as required by Law.
16. Continuing Liability of Debtor. The Debtor will remain liable for any
Secured Liabilities that are outstanding following realization of all or any
part of the Collateral and the application of the Proceeds thereof.
17. Agent’s Appointment as Attorney-in-Fact. Effective upon the occurrence and
during the continuance of an Event of Default, the Debtor hereby irrevocably
constitutes and appoints the Agent and any officer or agent of the Agent, with
full power of substitution, as the Debtor’s true and lawful attorney-in-fact
with full power and authority in the place of the Debtor and in the name of the
Debtor or in its own name, from time to time in the Agent’s discretion, to take
any and all appropriate action and to execute any and all documents and
instruments as, in the opinion of such attorney, may be necessary or desirable
to accomplish the purposes of this Agreement. Without limiting the effect of
this Section, the Debtor grants the Agent an irrevocable proxy to vote the
Pledged Securities and Pledged Security Entitlements and to exercise all other
rights, powers, privileges and remedies to which a holder thereof would be
entitled (including giving or withholding written consents of shareholders,
calling special meetings of shareholders and voting at such meetings), which
proxy shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Securities or Pledged Security
Entitlements on the books and records of a Pledged Issuer or Pledged Securities
Intermediary, as applicable), upon the occurrence and continuance of an Event of
Default. These powers are coupled with an interest and are irrevocable until the
Release Date. Nothing in this Section affects the right of the Agent as secured
party or any other Person on the Agent’s behalf, to sign and file or deliver (as
applicable) all such financing statements, financing change statements, notices,
verification statements and other documents relating to the Collateral and this
Agreement as the Agent or such other Person considers appropriate. The Debtor
hereby ratifies and confirms, and agrees to ratify and confirm, whatever lawful
acts the Agent or any of the Agent’s sub-agents, nominees or attorneys do or
purport to do in exercise of the power of attorney granted to the Agent pursuant
to this Section.
18. Performance by Agent of Debtor’s Obligations. If the Debtor fails to perform
or comply with any of the obligations of the Debtor under this Agreement, the
Agent may, but need not, perform or otherwise cause the performance or
compliance of such obligation, provided that such performance or compliance will
not constitute a waiver, remedy or satisfaction of such failure. The expenses of
the Agent incurred in connection with any such performance or compliance will be
payable by the Debtor to the Agent immediately on demand, and until paid,
General Security Agreement

- 18 -



--------------------------------------------------------------------------------



 



any such expenses will form part of the Secured Liabilities and will be secured
by the Security Interests.
19. Interest. If any amount payable by the Debtor to the Agent under this
Agreement is not paid when due, the Debtor will pay to the Agent, immediately on
demand, interest on such amount from the date due until paid, at a nominal
annual rate equal at all times to Default Rate All amounts payable by the Debtor
to the Agent under this Agreement, and all interest on all such amounts,
compounded monthly on the last Business Day of each month, will form part of the
Secured Liabilities and will be secured by the Security Interests. For the
purposes of the Interest Act (Canada) and disclosure thereunder, whenever any
interest or any fee to be paid hereunder or in connection herewith is to be
calculated on the basis of a 360-day or 365-day year, the yearly rate of
interest to which the rate used in such calculation is equivalent is the rate so
used multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by 360 or 365, as applicable. The rates of
interest under this Agreement are nominal rates, and not effective rates or
yields. The principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement.
20. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such prohibition or unenforceability and will be severed from
the balance of this Agreement, all without affecting the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.
21. Rights of Agent; Limitations on Agent’s Obligations.

  (a)   Limitations on Liability of Lenders. Neither the Agent nor any Lender
will be liable to the Debtor or any other Person for any failure or delay in
exercising any of the rights of the Debtor under this Agreement (including any
failure to take possession of, collect, sell, lease or otherwise dispose of any
Collateral, or to preserve rights against prior parties). Neither the Agent nor
any Lender, a Receiver nor any agent of the Agent (including, in Alberta or
British Columbia, any sheriff) is required to take, or will have any liability
for any failure to take or delay in taking, any steps necessary or advisable to
preserve rights against other Persons under any Collateral in its possession.
Neither the Agent nor any Lender, any Receiver nor any agent of the Agent will
be liable for any, and the Debtor will bear the full risk of all, loss or damage
to any and all of the Collateral (including any Collateral in the possession of
the Agent or any Lender, any Receiver or any agent thereof) caused for any
reason other than the gross negligence or wilful misconduct of the Agent, such
Receiver or such agent thereof.     (b)   Debtor Remains Liable under Accounts
and Contracts. Notwithstanding any provision of this Agreement, the Debtor will
remain liable under each of the documents giving rise to the Accounts of the
Debtor and under each of the Contracts to observe and perform all the conditions
and obligations to be observed and performed by the Debtor thereunder, all in
accordance with the terms of each such document and Contract. Neither the Agent
nor any Lender will have any

General Security Agreement

- 19 -



--------------------------------------------------------------------------------



 



  obligation or liability under any Account of the Debtor (or any document
giving rise thereto) or Contract by reason of or arising out of this Agreement
or the receipt by the Agent of any payment relating to such Account or Contract
pursuant hereto, and in particular (but without limitation), neither the Agent
nor any Lender will be obligated in any manner to perform any of the obligations
of the Debtor under or pursuant to any Account (or any document giving rise
thereto) or under or pursuant to any Contract to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party under any Account (or any
document giving rise thereto) or under any Contract, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time.     (c)   Collections on Accounts and Contracts. The Debtor shall
be authorized to, at any time that an Event of Default is not continuing,
collect its Accounts and payments under the Contracts in the normal course of
the business of the Debtor and for the purpose of carrying on the same. If any
Event of Default has occurred and is continuing, and if required by the Agent at
any time, any payments of Accounts or under Contracts, when collected by the
Debtor, will be forthwith (and, in any event, within two (2) Business Days)
deposited by the Debtor in the exact form received, duly endorsed by the Debtor
to the Agent if required, in a special collateral account maintained by the
Agent, and until so deposited, will be held by the Debtor in trust for the
Agent, segregated from the other funds of the Debtor. All such amounts while
held by the Agent (or by the Debtor in trust for the Agent) and all income in
respect thereof will continue to be collateral security for the Secured
Liabilities and will not constitute payment thereof until applied as hereinafter
provided. If an Event of Default has occurred and is continuing, the Agent may
apply all or any part of the amounts on deposit in such special collateral
account on account of the Secured Liabilities in such order as the Agent may
elect. At the Agent’s request, the Debtor will deliver to the Agent any
documents evidencing and relating to the agreements and transactions which gave
rise to its Accounts and the Contracts, including all original orders, invoices
and shipping receipts.     (d)   Analysis of Accounts. At any time and from time
to time, the Agent will have the right to analyze and verify the Accounts of the
Debtor in any manner and through any medium that it reasonably considers
advisable, and the Debtor will furnish all such assistance and information as
the Agent may require in connection therewith. At any time and from time to
time, the Agent may in its own name or in the name of others (including the
Debtor) communicate with account debtors on the Accounts of the Debtor and
parties to the Contracts to verify with them to its satisfaction the existence,
status, amount and terms of any Account or any Contract. At any time and from
time to time, upon the Agent’s reasonable request and at the expense of the
Debtor, the Debtor will furnish to the Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, its Accounts.

General Security Agreement

- 20 -



--------------------------------------------------------------------------------



 



  (e)   Use of Agents. The Agent may perform any of its rights or duties under
this Agreement by or through agents and is entitled to retain counsel and to act
in reliance on the advice of such counsel concerning all matters pertaining to
its rights and duties under this Agreement.

22. Dealings by Agent. The Agent will not be obliged to exhaust its recourse
against the Debtor or any other Person or against any other security it may hold
in respect of the Secured Liabilities or any part thereof before realizing upon
or otherwise dealing with the Collateral in such manner as the Agent may
consider desirable. The Agent and the other Lenders may grant extensions of time
and other indulgences, take and give up security, accept compositions, grant
releases and discharges and otherwise deal with the Debtor and any other Person,
and with any or all of the Collateral, and with other security and sureties, as
they may see fit, all without prejudice to the Secured Liabilities or to the
rights and remedies of the Agent under this Agreement. The powers conferred on
the Agent under this Agreement are solely to protect the interests of the Agent
in the Collateral and will not impose any duty upon the Agent to exercise any
such powers.
23. Communication. Any notice or other communication required or permitted to be
given under this Agreement will be made in accordance with the terms of the
Credit Agreement.
24. Release of Information. The Debtor authorizes the Agent to provide a copy of
this Agreement and such other information as may be requested of the Agent
(i) to the extent necessary to enforce the Agent’s rights, remedies and
entitlements under this Agreement, (ii) to any assignee or prospective assignee
of all or any part of the Secured Liabilities, and (iii) as required by
applicable Law.
25. Expenses; Indemnity; Waiver.

  (a)   The Debtor shall pay (i) all reasonable out-of-pocket expenses incurred
by the Lenders, including the reasonable fees, charges and disbursements of
counsel for the Lenders and all applicable taxes, in connection with the
preparation and administration of this Agreement, (ii) all reasonable
out-of-pocket expenses incurred by the Lenders, including the reasonable fees,
charges and disbursements of counsel for the Lenders and applicable taxes, in
connection with any amendments, modifications or waivers of the provisions
hereof, and (iii) all out-of-pocket expenses incurred by the Lenders, including
the fees, charges and disbursements of any counsel for the Lenders and all
applicable taxes, in connection with the assessment, enforcement or protection
of their rights in connection with this Agreement, including its rights under
this Section, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Secured Liabilities.  
  (b)   The Debtor shall indemnify the Lenders against, and hold the Lenders
harmless from, any and all losses, claims, cost recovery actions, damages,
expenses and liabilities of whatsoever nature or kind and all reasonable
out-of-pocket expenses and all applicable taxes to which the Lenders may become
subject arising out of or in connection with (i) the execution or delivery of
this Agreement and the

General Security Agreement

- 21 -



--------------------------------------------------------------------------------



 



      performance by the Debtor of its obligations hereunder, (ii) any actual or
prospective claim, litigation, investigation or proceeding relating to this
Agreement or the Secured Liabilities, whether based on contract, tort or any
other theory and regardless of whether any Lenders is a party thereto, (iii) any
other aspect of this Agreement, or (iv) the enforcement of the Lenders’s rights
hereunder and any related investigation, defence, preparation of defence,
litigation and enquiries; provided that such indemnity shall not, as to any
Lender, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence (it being acknowledged that ordinary negligence does not necessarily
constitute gross negligence) or wilful misconduct of or material breach of this
Agreement by such Lender.

  (c)   The Debtor shall not assert, and hereby waives (to the fullest extent
permitted by applicable Law), (i) any claim against any Lender (or any director,
officer or employee thereof), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, and
(ii) all of the rights, benefits and protections given by any present or future
statute that imposes limitations on the rights, powers or remedies of a secured
party or on the methods of, or procedures for, realization of security,
including any “seize or sue” or “anti-deficiency” statute or any similar
provision of any other statute.     (d)   All amounts due under this Section
shall be payable to the Agent for the benefit of the Lenders not later than
three Business Days after written demand therefor.     (e)   The
indemnifications set out in this Section will survive the Release Date and the
release or extinguishment of the Security Interests.

26. Release of Debtor. Upon the written request of the Debtor given at any time
on or after the Release Date, the Agent shall, at the expense of the Debtor,
release the Debtor and the Collateral from the Security Interests and such
release shall serve to terminate any licence granted in this Agreement. Upon
such release, and at the request and expense of the Debtor, the Agent shall
execute and deliver to the Debtor such releases and discharges as the Debtor may
reasonably request.
27. Additional Security. This Agreement is in addition to, and not in
substitution of, any and all other security previously or concurrently delivered
by the Debtor or any other Person to any Lender, all of which other security
shall remain in full force and effect.
28. Alteration or Waiver. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Agent. The Lenders will not, by any act or delay, be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Event of Default or in any breach of any of the terms and conditions hereof. No
failure to exercise, nor any delay in exercising, on the part of any Lender, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
General Security Agreement

- 22 -



--------------------------------------------------------------------------------



 



or partial exercise of any right, power or privilege hereunder will preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by any Lender of any right or remedy hereunder on any one
occasion will not be construed as a bar to any right or remedy which the Agent
would otherwise have on any future occasion. Neither the taking of any judgment
nor the exercise of any power of seizure or sale will extinguish the liability
of the Debtor to pay the Secured Liabilities, nor will the same operate as a
merger of any covenant contained in this Agreement or of any other liability,
nor will the acceptance of any payment or other security constitute or create
any novation.
29. Environmental License and Indemnity. The Debtor hereby grants to the Agent
and its employees and agents an irrevocable and non-exclusive license, subject
to the rights of tenants, or landlords, to enter any of the premises of the
Debtor to conduct audits, testing and monitoring with respect to hazardous
substances and to remove and analyze any hazardous substance at the cost and
expense of the Debtor (which cost and expense will form part of the Secured
Liabilities and will be payable immediately on demand and secured by the
Security Interests created by this Agreement). The Debtor will indemnify the
Lenders and hold the Lenders harmless against and from all losses, costs,
damages and expenses which the Lenders may sustain, incur or be or become liable
at any time whatsoever for by reason of or arising from the past, present or
future existence, clean-up, removal or disposal of any hazardous substance on or
about any property owned or occupied by any Lender or compliance with
environmental Laws or environmental orders relating thereto, including any
clean-up, decommissioning, restoration or remediation of any premises owned or
occupied by the Debtor or other affected lands or property. This indemnification
will survive the Release Date.
30. Amalgamation. The Debtor acknowledges that if it amalgamates or merges with
any other corporation or corporations, then (i) the Collateral and the Security
Interests will extend to and include all the property and assets of the
amalgamated corporation and to any property or assets of the amalgamated
corporation thereafter owned or acquired, (ii) the term “Debtor”, where used in
this Agreement, will extend to and include the amalgamated corporation, and
(iii) the term “Secured Liabilities”, where used in this Agreement, will extend
to and include the Secured Liabilities of the amalgamated corporation.
31. Governing Law; Attornment. This Agreement will be governed by and construed
in accordance with the Laws of the Province of British Columbia. Without
prejudice to the ability of the Agent to enforce this Agreement in any other
proper jurisdiction, the Debtor irrevocably submits and attorns to the
non-exclusive jurisdiction of the courts of such Province. To the extent
permitted by applicable Law, the Debtor irrevocably waives any objection
(including any claim of inconvenient forum) that it may now or hereafter have to
the venue of any legal proceeding arising out of or relating to this Agreement
in the courts of such Province.
32. Interpretation. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word “or”
is disjunctive; the word “and” is conjunctive. The word “shall” is mandatory;
the word “may” is permissive. Unless the context requires otherwise (a) any
definition of or reference to any
General Security Agreement

- 23 -



--------------------------------------------------------------------------------



 



agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set out herein), (b) any reference
herein to any statute or any section thereof shall, unless otherwise expressly
stated, be deemed to be a reference to such statute or section as amended,
restated or re-enacted from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, and (e) all references herein to Sections and
Schedules shall be construed to refer to Sections and Schedules to, this
Agreement, Section headings are for convenience of reference only, are not part
of this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. Any reference in this Agreement
to a Permitted Lien is not intended to subordinate or postpone, and shall not be
interpreted as subordinating or postponing, or as any agreement to subordinate
or postpone, any Security Interest to any Permitted Lien. In accordance with the
Property Law Act (British Columbia), the doctrine of consolidation applies to
this Agreement.
33. Successors and Assigns. This Agreement will enure to the benefit of, and be
binding on, the Debtor and its successors and permitted assigns, and will enure
to the benefit of, and be binding on, the Agent and its successors and assigns.
The Debtor may not assign this Agreement, or any of its rights or obligations
under this Agreement. The Agent may assign this Agreement and any of its rights
and obligations hereunder to any Person. If the Debtor or the Agent is an
individual, then the term “Debtor” or “Agent”, as applicable, will also include
his or her heirs, administrators and executors.
34. Acknowledgment of Receipt/Waiver. The Debtor acknowledges receipt of an
executed copy of this Agreement and, to the extent permitted by applicable Law,
waives the right to receive a copy of any financing statement or financing
change statement registered in connection with this Agreement or any
verification statement issued in respect of any such financing statement or
financing change statement.
35. Enforcement by Agent. This Agreement and the Security Interests may be
enforced only by the action of the Agent acting on behalf of the Lenders and no
other Lender shall have any rights individually to enforce or seek to enforce
this Agreement or any of the Security Interests, it being understood and agreed
that such rights and remedies may be exercised by the Agent for the benefit of
the Lenders upon the terms of this Agreement.
36. Electronic Signature. Delivery of an executed signature page to this
Agreement by the Debtor by facsimile or other electronic form of transmission
shall be as effective as delivery by the Debtor of a manually executed copy of
this Agreement by the Debtor.
36. Conflict with Credit Agreement. In the event of any conflict or
inconsistency between any provision of this Agreement and the provisions of the
Credit Agreement, the provisions of the Credit Agreement shall prevail.
General Security Agreement

- 24 -



--------------------------------------------------------------------------------



 



[signatures on the next following page]
General Security Agreement

- 25 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the undersigned has caused this Agreement to be duly
executed as of the date first written above.

           
RGLD GOLD CANADA, INC.,
a Canadian corporation
    Address:  By:   /s/ Stefan Wenger       Name:   Stefan Wenger       Title:  
Vice President and Treasurer    

Attention:
Facsimile:
E-mail:
Signature page
General Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A
DEBTOR INFORMATION
Full legal name: RGLD Gold Canada, Inc.
Prior names: None
Predecessor companies: None
Jurisdiction of incorporation or organization: British Columbia
Address of chief executive office:
c/o Davis LLP
666 Burrard Street
2800 Park Place, Vancouver, BC V6C 2Z7
Addresses of all places where business is carried on or tangible Personal
Property is kept:
c/o Davis LLP
666 Burrard Street
2800 Park Place, Vancouver, BC V6C 2Z7
Jurisdictions in which all material account debtors are located: British
Columbia
Addresses of all owned real property: Not applicable
Addresses of all leased real property: Not applicable
Description of all material Permits: Not applicable
Subsidiaries of the Debtor: None
Instruments, Documents of Title and Chattel Paper of the Debtor: Not applicable
Pledged Certificated Securities: None

 



--------------------------------------------------------------------------------



 



Pledged Securities Accounts: None

                                  Securities   Pledged Securities     Pledged
Securities   Account   Intermediary’s   Pledged Security Intermediary   Number  
Jurisdiction   Entitlements              

Pledged Uncertificated Securities: None
Pledged Futures Accounts: None
Registered trade-marks and applications for trademark registrations: None
Patents and patent applications: None
Copyright registrations and applications for copyright registrations: None
Industrial designs/registered designs and applications for registered designs:
None

 